DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 10/13/2022.

Response to Arguments
All of Applicant’s arguments filed 10/13/2022 have been fully considered.
The objection and 112 rejection presented in the office action mailed 7/13/2022 are withdrawn in view of the filed amendment correcting the issues pointed out by the Examiner.
In summary, Applicant argues that the data presented in the instant specification shows the unexpected effect of the claimed invention.  See Fig.1.
This is not persuasive.  The prior art shows distinct compositions one having a DE<18 and one having DE>18 to be art recognized equivalents suitable for combination, so similar properties are expected.  If it also noted that Applicant compares a composition having a combination of DE<18 + DE>18 with one just having a DE>18 and determines that the combination is superior, however, no data has been provided showing the individual effect of flowability of a composition having a DE<18.  As this information is lacking, it is unclear if the results obtained by Applicant are unexpectedly superior or simply an additive effect of combining equivalent compositions together.  It is also noted that the claims are not commensurate in scope with the data presented.  Applicant tests a combination of DE of 20-30 and DE 5-8, however, the claims are directed to the genus of >18 and <18 which embrace DE’s of 17 and 19 being combined and as evidenced by Voelker these are equivalent DE and thus are expected to have similar properties, therefore their combination would be expected to result in additive increase in properties.  Furthermore, only dl-α-tocopherol acetate and maltodextrin was used in the examples, but the claims are directed to the genus fat soluble vitamins and D-glycose oligomers.  Applicant has not provided a sufficient number of examples such that a skilled artisan would recognize that the entire claimed genus would have the desired effect.  One data point is insufficient to “to ascertain a trend in the exemplified data which would allow [one having ordinary skill in the art] to reasonably extend the probative value thereof.” In re Kollman, 595 F.2d 48, 56 (Fed. Cir. 1979). 
Applicant remarks that Voelker does not suggest that the flowability of the composition can be enhanced by the presence of a maltodextrin having a DE >18 and there is no expectation of success in combining the prior art to achieve improve flowability. Applicant argues that the only disclosure of such a technical feature if provided by the instant application.  Applicant also argues that Hitzfeld does not suggest that the combination of low and high DE would lead to improved flowabilty.
This is not persuasive as the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
Regarding the Hitzfeld reference, Applicant further argues there is no reason provided by Hitzfeld to combine the disclosed high DE-maltodextrin with a low DE maltodextrin as suggested by Voelker.  The current record does not provide any factual reason that would have prompted a skilled artisan to make the claimed combination with an expected of improved flowability.  The only conclusion is that the rejection is based on impermissible hindsight.
This is not persuasive.  As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it considers only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.  As detailed in the maintained rejection below, both Voelker and Hitzfeld teach the preparation of beverage compositions using a powder composition comprising a fat-soluble vitamin (such vitamin E derivatives and carotenoids), maltodextrins and a modified starch, specifically starch sodium octenyl succinate.  They both teach the creation of formulations of fat soluble vitamins that can be used in many fields of applications, but mainly beverages (Voelker – [0001] and Hitzfeld – [0001]), therefore it would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to combine the powder composition of Voelker and the powder composition of Hitzfeld into a single formulations as its prima facie obvious to combine two composition each taught by the prior art to be used for the same purpose to create a third composition for the same purpose. A reasonable expectation of success is expected as the idea of combining them flows logically from there having been individually taught in the prior art.  Furthermore, while Hitzfeld does not teach improved flowability, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voelker (US 2016/0073667) and Hitzfeld (US 2011/0081330).
Voelker discloses a powderous formulation comprising vitamin E (i.e. fat soluble vitamin of claim 2), which can be used in beverages (reading on claim 12).
Voelker teaches the powderous composition to comprise up to 25% of dl α-tocopherol acetate (reading on instant claim 1(i), 2 and 3); 20-25wt% of maltodextrin having a DE<18 (reading on instant claim 1(ii) and 11); a polyoxyethylene sorbitan monofatty acid ester and 20-50wt% of a modified polysaccharide (reading on instant claim 1(iv)) (Voelker – claim 2).
Regarding claims 8-9: Voelker teaches the modified polysaccharide to be a modified starch of formula (I), preferably starch sodium octenyl succinate (Voelker – claims 4-6).
Regarding claims 4-5: Voelker teaches the use of a maltodextrin with DE lower than 18, which provides a range of DE that overlaps with the claimed “less than 15” and “2-10” and overlapping ranges are prima facie obvious absent evidence of criticality.
However, Voelker does not teach the composition to further comprise a maltodextrin having a DE of greater than 18 or greater than 20.
Hitzfeld teaches a composition having fat-soluble active ingredients which include vitamins selected from the group consisting of Vitamin A, D, E, K and derivatives thereof [0014], carotenoids are preferred for use.  Hitzfeld teaches  the fat soluble material to be used in amounts ranging from 0.1-70% [0027].
Hitzfeld teaches the composition to further comprise a modified starch, preferable OSA (starch sodium octenyl succinate) modified food starch, which can be use in amounts ranging from 5-15% (reading on instant claims 8-9) and a maltodextrin (Hitzfeld  - claims 7-10 and [0033 and 0064]). Hitzfeld teaches that the maltodextrin used preferably has a DE ranging between 20-95 (overlapping with the DE recited by instant claims 6-7) and can be used in amounts up to 40% (overlapping with the range of “5-30%” as recited by instant claim 1(iii)) [0064].
Hitzfeld teaches that the composition can be used to prepare a beverage (Abs) and can be added to the final composition as a dry powder mix, therefore, it would have been prima facie obvious to formulate the composition of Hitzfeld to be a powder mix with a reasonable expectation of success as this is specifically contemplated by Hitzfeld.
Hitzfeld further teaches the addition of dl-α-tocopherol as an antioxidant into the composition [0061].
Both Voelker and Hitzfeld teaches the preparation of beverage compositions using a powder composition comprising a fat soluble vitamin (such vitamin E derivatives and carotenoids), maltodextrins and a modified starch, specifically starch sodium octenyl succinate.  Those both teaches the creation of formulations of fat soluble vitamins that can be used in many fields of applications, but mainly beverages (Voelker – [0001] and Hitzfeld – [0001]), therefore it would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to combine the powder composition of Voelker and the powder composition of Hitzfeld into a single formulations as its prima facie obvious to combine two composition each taught by the prior art to be used for the same purpose to create a third composition for the same purpose. 
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

The prior art makes obvious a combined composition comprising 20-25wt% of maltodextrin having a DE<18, up to 40% of a maltodextrin having a DE>20, 0.1-95% fat soluble vitamins (i.e. up to 25% dl-α-tocopherol of Voelker plus the 0.1-70% vitamin soluble of Hitzfeld) and 25-65% starch (5-15% starch of Hitzfeld plus the 20-50% starch of Voelker) based on the total final % of the composition which is 200%, thus the composition as a whole can be calculated to comprise 10-12.5% maltodextrin having a DE<18, up to 20% of a maltodextrin having a DE>20, 0.05-47.5% fat soluble vitamins and 12.5-32.5% modified starch, all which overlap with the claimed ranges and overlapping ranges are prima facie obvious absent evidence of criticality.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613